1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11    LAWRENCE CHRISTOPHER SMITH,                      Case No. 1:18-cv-00851-LJO-BAM (PC)
12                  Plaintiff,
                                                       ORDER REFERRING CASE TO POST-
13          v.                                         SCREENING ADR AND STAYING CASE FOR
                                                       60 DAYS
14    KNOWLTON,
                                                       Date: July 12, 2019
15                  Defendant.                         Time: 8:30 a.m.
                                                       Place: Corcoran State Prison, Corcoran
16
17          Plaintiff Lawrence Christopher Smith (F-29502) is appearing pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. Defendant Knowlton has waived service of a

19   summons in this action. (ECF No. 21.)

20          Because it takes years to get to trial, the Court has identified this case as an appropriate case

21   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases

22   more expeditiously and less expensively. No claims, defenses, or objections shall be waived by the

23   parties’ participation. In appropriate cases, defense counsel from the California State Attorney

24   General’s Office has agreed to participate in these early settlements.

25          Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a

26   settlement conference at the California State Prison, Corcoran (CSP-COR), 4001 King Avenue,
27   Corcoran, CA 93212 on July 12, 2019, at 8:30 a.m. The Court will issue any necessary transportation

28   order in due course.

                                                         1
1             The parties shall each submit to Judge Boone a confidential settlement conference statement,

2    as described below, to arrive at least seven days (one week) prior to the conference.

3             The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

4    obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

5    restitution obligation is, but what the value of the case itself is to each side, irrespective of any

6    outstanding restitution obligation.

7             In accordance with the above, IT IS HEREBY ORDERED that:

8             1. This action is STAYED for 60 days to allow the parties an opportunity to settle their

9                  dispute before the discovery process begins. Except as provided herein or by subsequent

10                 court order, no other pleadings or other documents may be filed in this case during the stay

11                 of this action. The parties shall not engage in formal discovery, but may engage in

12                 informal discovery to prepare for the settlement conference.1

13            2. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone on

14                 July 12, 2019, at 8:30 a.m., at CSP-COR.

15            3. A representative with full and unlimited authority to negotiate and enter into a binding

16                 settlement shall attend in person.2

17            4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

18                 failure or refusal of any counsel, party or authorized person subject to this order to appear

19
20   1
       If the case does not settle, the Court will then lift the stay and reset all applicable deadlines, including the deadline for the
     filing of any responsive pleading.
21
     2
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to order
22   parties, including the federal government, to participate in mandatory settlement conferences… .” United States v. United
     States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012)(“the district court
23   has broad authority to compel participation in mandatory settlement conference[s].”). The term “full authority to settle”
     means that the individuals attending the mediation conference must be authorized to fully explore settlement options and to
24   agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp.,
     871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir.
25   1993). The individual with full authority to settle must also have “unfettered discretion and authority” to change the
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003),
26   amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind
     requiring the attendance of a person with full settlement authority is that the parties’ view of the case may be altered during
27   the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar amount or sum
     certain can be found not to comply with the requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d
28   590, 596-97 (8th Cir. 2001).

                                                                      2
1             in person may result in the cancellation of the conference and the imposition of sanctions.

2             The manner and timing of Plaintiff’s transportation to and from the conference is within the

3             discretion of CDCR.

4          5. Defendant shall provide a confidential settlement statement to the following email address:

5             saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

6             to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721, “Attention:

7             Magistrate Judge Stanley A. Boone.” The envelope shall be marked “Confidential

8             Settlement Statement”. Settlement statements shall arrive no later than July 5, 2019.

9             Parties shall also file a Notice of Submission of Confidential Settlement Statement (See

10            Local Rule 270(d)). Settlement statements should not be filed with the Clerk of the Court

11            nor served on any other party. Settlement statements shall be clearly marked

12            Aconfidential@ with the date and time of the settlement conference indicated prominently

13            thereon.

14         6. The confidential settlement statement shall be no longer than five pages in length, typed

15            or neatly printed, and include the following:

16                a. A brief statement of the facts of the case.

17                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

18                    which the claims are founded; a forthright evaluation of the parties= likelihood of

19                    prevailing on the claims and defenses; and a description of the major issues in
20                    dispute.

21                c. An estimate of the cost and time to be expended for further discovery, pretrial, and
22                    trial.

23                d. The party=s position on settlement, including present demands and offers and a
24                    history of past settlement discussions, offers, and demands.
25                e. A brief statement of each party=s expectations and goals for the settlement
26                    conference, including how much a party is willing to accept and/or willing to pay.
27   ///
28   ///

                                                       3
1                      f. If parties intend to discuss the joint settlement of any other actions or claims not in

2                          this suit, give a brief description of each action or claim as set forth above,

3                          including case number(s) if applicable.3

4             7. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office at

5                 California State Prison, Corcoran, via facsimile at (559) 992-7372.

6
7    IT IS SO ORDERED.

8
         Dated:      June 5, 2019                                       /s/ Barbara      A. McAuliffe                _
9                                                               UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     3
      The Court notes that Plaintiff has at least six other actions pending in the United States District Court for the Eastern
27   District of California: (1) Smith v. Chanelo, Case No. 1:16-cv-01356-LJO-BAM; (2) Smith v. Weiss, Case No. 1:18-cv-
     00852-LJO-BAM; (3) Smith v. Gibbs, Case No. 1:18-cv-00854-LJO-BAM; (4) Smith v. Cambpell, Case No. 1:19-cv-
28   00271-BAM; (5) Smith v. Parriot, Case No. 1:19-cv-00286-GSA; and (6) Smith v. Becerra, Case No. 2:19-cv-00288-AC.

                                                                  4
